Citation Nr: 1503157	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  13-23 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for prostate cancer due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1954 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in the U.S. Air Force at the Royal Thai Air Base in Udorn, Thailand during the Vietnam Era as a radar repairman, quality control inspector and avionics/navigation aid technician and had duties at the base perimeter.  

2.  The Veteran was diagnosed with prostate cancer.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer due to herbicide exposure have been met.  38 U.S.C.A. §§  1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  In the instant decision, the Board makes no decision unfavorable to the Veteran.  Therefore, even if VA did not meet its duty to notify and assist in this case, such error is harmless and no further discussion is necessary.


II.  Merits of Claim

The Veteran contends service connection is warranted for his prostate cancer because he was exposed to herbicides, or "Agent Orange" at the Royal Thai Air Base at Udorn in Thailand while on active duty from 1968 to1971. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Treatment records from Wenatchee Valley Clinic dated July 2010 diagnosed with Veteran with adenocarcinoma of the prostate or prostate cancer.  This diagnosis satisfies the first element of a service connection claim.

Regarding the in-service element of a service connection claim, the law provides that a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, prostate cancer a disease for which service-connection will be presumed, if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e). Thus, this case turns largely on whether the Veteran can be presumed to have been exposed to herbicides in service. 

The Veteran's service record reflects that he did not serve in the Republic of Vietnam but had served at Udorn Airfield in Thailand from 1968 to 1971.  This raises the question of whether the Veteran can be presumed to have been exposed to an herbicide during active service based on his service in Thailand.  

Pursuant to its duty to assist, VA is obligated to follow the procedures for verifying herbicide exposure for locations other than the Republic of Vietnam or certain parts of Korea, as set forth in the VA's Adjudication Procedure Manual, M21-1MR, part IV, Subpart ii, Chap. 2, Section C, paragraph 10(o).  See 38 U.S.C.A. § 5103A(a)(1) (requiring "reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim").  M21-1MR, part IV, Subpart ii, Chap. 2, Section C, paragraph 10(o), provides that if a Veteran asserts that he was exposed to Agent Orange in a location other than Vietnam or Korea, VA internal procedure directs that adjudicators contact a claimant for details on alleged exposure and then after 30 days furnish the information to Compensation and Pension Service via e-mail and "request review of DOD's (Department of Defense's) inventory of herbicide operations to determine whether herbicides were used as alleged."  Thereafter, if the DOD inventory review does not confirm that Agent Orange was used in the area where the Veteran served, VA claim developers must then send a request to the Joint Services Record Research Center (JSRRC) to verify whether the veteran was exposed to herbicides. 

As for herbicide use in Thailand, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure. Id. 

It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  Id.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. Id.  This applies to Veterans who served during the Vietnam era, which spans from February 28, 1961 to May 7, 1975. Id.

The Veteran served as a radar repairman, quality control inspector and avionics/navigation aid technician during his service in 1968 to 1969 at the Royal Thai Air Base at Udorn Thailand.  In the Veteran's August 2013 VA Form 9, he contends that in order to perform his duties while stationed in Thailand, he had to "use navigational aid equipment at the airfield which was located at the end of the runways on the perimeter of the airfield/base."  Further, the Veteran contends that to work on the equipment, which he had to do many times, it was required that "one exits their vehicle and walk to the equipment located on the perimeter of the airfield and work on the equipment".  The amount of time spent working on the equipment depended on the problems or maintenance being performed.  As a result of his requirement to work on the navigational aid equipment located at the perimeter of the airfield/base, the Veteran contends he was exposed to Agent Orange.

In his January 2011 statement, the Veteran similarly describes his duties repairing electronics equipment that was often at the edge of the base.  Moreover, the Veteran describes going to the outdoor movies on his time off.  The Veteran contends that while watching the outdoor movies "we were sprayed by what we don't know".  

The Board acknowledges that the Veteran did not serve in a position which VA has conceded as being exposed to herbicides on the base; however, the Board finds that the Veteran's January 2011 and August 2013 statements that he was required to work on equipment which was located near the perimeter of the airfield/base to be credible evidence of such exposure.

Therefore, the Board finds that based on the Veteran's competent and credible lay statements regarding his responsibility to work on equipment located at the perimeter of the airfield as a part of his duties while serving in Thailand, all reasonable doubt should be resolved in his favor and it is at least as likely as not that he meets the criteria for presumption of exposure to an herbicide agent during active military service in Thailand.  M21-1MR, Part IV.ii.2.C.10.q.  Moreover, given that prostate cancer is a disease that is presumed related to herbicide exposure under 38 C.F.R. § 3.307 and 3.309(e), service connection is warranted on this basis. 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer due to herbicide exposure is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


